                                                   U.S. Bankruptcy Court
                                                   Western District of Texas
In re:
                                                              Case No.16−52492−rbk
                                                              Chapter No.7
DICKINSON OF SAN ANTONIO, INC.
Debtor
                                                              Adv. Proc. No.18−05259−rbk
JOHN PATRICK LOWE
Plaintiff
v.
AMERICAN STUDENT FINANCIAL GROUP, INC. AND COTTINGHAM APEX TEXAS FUND, LLC ET. AL.
Defendant



                                            SUMMONS IN AN ADVERSARY PROCEEDING


YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of
the Bankruptcy Court within 30 days from the date of issuance of this summons, except that the United States and its offices and
agencies shall submit a motion or answer to the complaint within 35 days of issuance.



Address of Clerk
                    Clerk, U.S. Bankruptcy Court
                    Western District of Texas
                    615 E. Houston St, Rm 597
                    San Antonio, TX 78205



At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.



Name and Address of Plaintiff's Attorney
                Sarah Nickodam
                Pulman, Cappuccio, Pullen, Benson & Jone
                2161 NW Military Highway
                Suite 400
                San Antonio, TX 78213



If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.


             Date Issued:
             10/27/2018


                                                                         Yvette M. Taylor, Clerk Of Court
continued caption:

Listing Of Defendant Names:

AMERICAN STUDENT FINANCIAL GROUP, INC.
C/O REGISTERED AGENT,
TIM DUUOS
400 SOUTH SIERRA AVE.
SUITE 101
SOLANA BEACH, CA 92075

COTTINGHAM APEX TEXAS FUND, LLC
C/O REGISTERED AGENT,
STEPHEN BICK
2382 FARADAY AVE.
SUITE 250
CARLSBAD, CA 92008

COTTINGHAM MANAGEMENT COMPANY, LLC
C/O REGISTERED AGENT,
STEPHEN BICK
2888 LOKER AVE. E
SUITE 117F
CARLBAD, CA 92010

TANGO DELTA FINANCIAL, INC.
C/O REGISTERED AGENT,
TIMOTHY R. DUUOS
1378 HARBOR DR.

SARASOTA, FL 34239
B2500A (Form 2500A) (12/15)



                                   CERTIFICATE OF SERVICE

       I,                                      (name), certify that service of this summons and a copy of
the complaint was made                                  (date) by:

              Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
               to:



              Personal Service: By leaving the process with the defendant or with an officer or agent
               of defendant at:



              Residence Service: By leaving the process with the following adult at:



              Certified Mail Service on an Insured Depository Institution: By sending the process by
               certified mail addressed to the following officer of the defendant at:



              Publication: The defendant was served as follows: [Describe briefly]



              State Law: The defendant was served pursuant to the laws of the State of               , as
               follows: [Describe briefly]



         If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

       Under penalty of perjury, I declare that the foregoing is true and correct.


       Date                        Signature

               Print Name:

               Business Address:
